Pfeifer, J.,
concurring. I fully agree with the majority opinion. R.C. 2309.01 conflicts with Civ.R. 8(A) and is thus invalid.
Still, R.C. 2309.01 had a worthy purpose, and we should now amend Ohio’s Civil Rules to achieve that purpose. The statute sought to limit the impact of sensational demands for damages. The General Assembly was concerned that such demands affect the mindset of potential jurors and can also result in increased insurance rates.
To avoid a continuation of the pitfalls encountered in the present cases, not all the statute’s provisions should be included in the amended Civil Rules. There should not be a required two-step process for making a prayer in cases with anticipated damages of over $25,000. A statement in the complaint that monetary damages sought to be recovered exceed $25,000 should be sufficient and should not require subsequent amendment. The amended rules could contain a provision requiring a more specific disclosure of damages sought upon a demand by the defendant.
Moyer, C.J., and A.W. Sweeney, J., concur in the foregoing opinion.